DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

¶ 7.05.06 Duplicate Claims, Objection
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim 29 is objected under 37 CFR 1.75  as being substantial a duplicate of claim 21. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitations:
Segment of claim 22, the claim limitation “prime mover” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “mover” coupled with functional language “provide mechanical power” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 22 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

“prime mover” has been interpreted to be an engine (paragraph [29]).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Objections
Claim 38 objected to because of the following informalities: the claim recites “controlling one or more environmental conditions in the conditioned space; it must be recited as “controlling one or more environmental conditions in the conditioned space of the TRS”. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23-27, 29-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ali (20090272128 A1), with evidence by Wakamoto (7526924 B2).

Claim 21: Ali discloses a refrigeration system (i.e., cascade system 105 used as refrigeration system), comprising: 
a first heat transfer circuit (i.e., primary system 110 used as first heat transfer circuit), including: 
a first compressor (i.e., 111), a condenser (i.e., 112), a first expansion device (i.e., 114), and a cascade heat exchanger (i.e., 130), wherein the first compressor (i.e., 111), the condenser (i.e., 112), the first expansion device (i.e., 114), and the cascade heat exchanger (i.e., 130) are in fluid communication such that a first heat transfer fluid 
a second heat transfer circuit (i.e., secondary system 120 used as second heat transfer circuit), including: 
the cascade heat exchanger (i.e., 130), and an evaporator (i.e., 122), wherein the cascade heat exchanger and the evaporator are in fluid communication such that a second heat transfer fluid can flow therethrough (i.e., second refrigerant through secondary system 120 used as a second heat transfer fluid; abstract & paragraph [33]); 
wherein the first heat transfer circuit (i.e., 110) and the second heat transfer circuit (i.e., 120) are arranged in thermal communication at the cascade heat exchanger (i.e., 130) such that the first heat transfer fluid (i.e., 110) and the second heat transfer fluid (i.e., 120) are in a heat exchange relationship at the cascade heat exchanger (i.e., 130).  
(to clarify, concerning preamble “transport refrigeration system”; the recitation that has been given limited patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause).

Claim 23: Ali discloses the apparatus as claimed in claim 21, wherein the first heat transfer fluid (i.e., first refrigerant) and the second heat transfer fluid (i.e., second refrigerant) are different (i.e., paragraph [13]: cascade system has first and second refrigerants).

Claim 24: Ali discloses the apparatus as claimed in claim 21, wherein the first heat transfer fluid (i.e., first refrigerant) has a relatively low global warming potential (paragraphs [19] [24]: Ali discloses refrigerants such as hydrofluorocarbon, carbon dioxide, ammonia. Further, as an evidence provided by Wakamoto in column 1 lines 15-30, hydrofluorocarbon, carbon dioxide, ammonia have relatively low global warming potential).

Claim 25: Ali discloses the apparatus as claimed in claim 24, wherein the first heat transfer fluid (i.e., first refrigerant) is  one of an ammonia, or carbon dioxide (i.e., Ali disclose multiple of refrigerants including ammonia; see paragraph [24]).

Claim 26: Ali discloses the apparatus as claimed in claim 21, wherein the second heat transfer fluid (i.e., carbon dioxide can be used as the second refrigerant) is carbon dioxide (i.e., paragraph [24]).  

Claim 27: Ali discloses the apparatus as claimed in claim 21, wherein the first heat transfer circuit (i.e., 110) includes a suction-liquid heat exchanger (i.e., 115).

Claim 29: Ali discloses a system (FIG.5), comprising: 
a first heat transfer circuit (i.e., primary system 110 used as first heat transfer circuit), including:
a first compressor (i.e., 111), a condenser (i.e., 112), a first expansion device (i.e., 114), and a cascade heat exchanger (i.e., 130), wherein the first compressor (i.e., 
a second heat transfer circuit, including: 
the cascade heat exchanger (i.e., 130), and an evaporator (i.e., 122), wherein the cascade heat exchanger and the evaporator are in fluid communication such that a second heat transfer fluid can flow therethrough (i.e., second refrigerant through secondary system 120 used as a second heat transfer fluid; abstract & paragraph [33]); 
wherein the first heat transfer circuit (i.e., 110) and the second heat transfer circuit (i.e., 120) are arranged in thermal communication at the cascade heat exchanger (i.e., 130) such that the first heat transfer fluid (i.e., 110) and the second heat transfer fluid (i.e., 120) are in a heat exchange relationship at the cascade heat exchanger (i.e., 130).  

Claim 30: Ali discloses the apparatus as claimed in claim 29, wherein the first heat transfer fluid (i.e., first refrigerant) and the second heat transfer fluid (i.e., second refrigerant) are different (i.e., paragraph [13]: cascade system has first and second refrigerants).
  
Claim 31: Ali discloses the apparatus as claimed in claim 29, wherein the first heat transfer fluid (i.e., first refrigerant) has a relatively low global warming potential (paragraphs [19] [24]: Ali discloses refrigerants such as hydrofluorocarbon, carbon dioxide, ammonia. Further, as an evidence provided by Wakamoto in column 1 lines 15-

Claim 32: Ali discloses the apparatus as claimed in claim 31, wherein the first heat transfer fluid (i.e., first refrigerant) is  one of an ammonia, or carbon dioxide (i.e., Ali disclose multiple of refrigerants including ammonia; see paragraph [24]).

Claim 33: Ali discloses the apparatus as claimed in claim 29, wherein the second heat transfer fluid (i.e., carbon dioxide can be used as the second refrigerant) is carbon dioxide (i.e., paragraph [24]).  

Claim 34: Ali discloses the apparatus as claimed in claim 29, wherein the first heat transfer circuit (i.e., 110) includes a suction-liquid heat exchanger (i.e., 115).

Claim 35: Ali discloses the apparatus as claimed in claim 29, wherein the evaporator (i.e., 122) of the second heat transfer circuit (i.e., 120) is in thermal communication with a conditioned space (i.e., an environment used as conditioned space; see paragraph [33]: evaporators 122 exchange heat with an environment that requires cooling).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ali (20090272128 A1), in view of Gosse (20060124275 A1).

Claim 22: Ali discloses the apparatus as claimed in claim 21, but Ali lacks a prime mover configured to provide mechanical power to the first compressor.
	However, Gosse teaches a prime mover (i.e., an engine 12 used as prime mover) for the purpose of driving compressor via suitable belt drives (paragraph [3]).
.

Claims 28, 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Ali (20090272128 A1), in view of Lattin (WO 2014082069 A1).

Claim 28: Ali discloses the apparatus as claimed in claim 21, wherein the evaporator (i.e., 122) of the second heat transfer circuit (i.e., 120) is in thermal communication with a conditioned space (i.e., paragraph [33]: evaporators 122 exchange heat with an environment that requires cooling).
	
Ali discloses the claimed limitations as claimed in claim 28, but fails to disclose the evaporator of the second heat transfer circuit is in thermal communication with a conditioned space of the TRS.
However, Ali discloses the conditioned space (i.e., conditioned space of a food display case; paragraph [23]: a food display case requires a greater degree of cooling), except, the conditioned space of a transport refrigeration system. To clarify, the food display case of Ali is capable of being transported. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Ali by making the conditioned food case of Ali to be portable (i.e., Lattin teaches a conditioned container can be attached to a 

Claim 36: Ali discloses a method of heat transfer in a refrigeration system (i.e., system 105 used as refrigeration system), the refrigeration system having a first heat transfer circuit (i.e., primary system 110 used as first heat transfer circuit) and a second heat transfer circuit (i.e., secondary system 120 used as second heat transfer circuit) in thermal communication via a cascade heat exchanger (i.e., 130), the method comprising:
circulating a first heat transfer fluid (i.e., first refrigerant through primary system 110 used as first heat transfer fluid; abstract & paragraph [32], to clarify, the refrigeration system with its components together are circulating the fluid) through the first heat transfer circuit (i.e., 110);
circulating a second heat transfer fluid (i.e., second refrigerant through secondary system 120 used as a second heat transfer fluid; abstract & paragraph [33], to clarify, the refrigeration system with its components together are circulating the fluid) through the second heat transfer circuit (i.e., 120); and
exchanging heat between the first heat transfer fluid (i.e., first refrigerant) and the second heat transfer fluid (i.e., second refrigerant) via the cascade heat exchanger (i.e., 130).



However, Ali discloses the cooling system for a food container (i.e., cooling for application such as a food case or a food container; paragraph [23]), except for a transport refrigeration system. To clarify, the food case of Ali is capable of being moved or transported. 
Lattin teaches a refrigeration unit for a transport refrigeration system (i.e., heat transfer takes place in a transport refrigeration system attached to a portable container; page 1 lines 5-24 & FIG.1). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the method of Ali by making the refrigeration system of Ali to be portable as taught by Lattin for the purpose of being able to ship and deliver food container to distanced locations while being refrigerated, since it has been held that making a device portable or movable without producing any new and unexpected results involves only routine skill in the art (To Make Portable: MPEP 2144.04 V-A).

Claim 37: Ali discloses as modified the method as claimed in claim 36, wherein exchanging heat between the first heat transfer fluid (i.e., first refrigerant) and the second heat transfer fluid (i.e., second refrigerant) via the cascade heat exchanger (i.e., 130) includes rejecting heat from the second heat transfer fluid to the first heat transfer fluid (i.e., paragraphs [31]-[33]; to clarify, evaporators 122 exchange heat with an environment that requires cooling, therefore, the second refrigerant absorbs the heat 

Claim 38: Ali as modified discloses the method as claimed in claim 36, wherein the second heat transfer circuit (i.e., 120) is in thermal communication with a conditioned space (i.e., paragraph [33]: evaporators 122 exchange heat with an environment that requires cooling).

Ali discloses the claimed limitations as claimed in claim 38, but fails to disclose the second heat transfer circuit is in thermal communication with a conditioned space of the TRS, and controlling one or more environmental conditions in the conditioned space with the second heat transfer circuit.

However, Ali discloses the conditioned space (i.e., conditioned space of a food display case; paragraph [23]: a food display case requires a greater degree of cooling), except, the conditioned space of a transport refrigeration system. To clarify, the food display case of Ali is capable of being transported. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the method of Ali by making the conditioned food case of Ali to be portable (i.e., Lattin teaches a conditioned container can be attached to a truck; see FIG.1) for the purpose of being able to deliver foods to locations while being 
Further, Lattin teaches controlling an environmental condition in a conditioned space with a heat transfer circuit (i.e., temperature of an internal space used as an environmental condition in a conditioned space; page 5 lines 3-8) for the purpose of controlling the temperature of the internal space (page 5 lines 1-5) while travelling to distances to prevent foods from spoiling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the method of Ali to include controlling one or more environmental conditions in the conditioned space with the second heat transfer circuit in order to control the temperature of the internal space while travelling to distances to prevent foods from spoiling.

Claim 39: Ali as modified discloses the method as claimed in claim 36, further comprising exchanging heat between the evaporator (i.e., 122) in the second heat transfer circuit (i.e., 120) and a conditioned space (i.e., an environment used as conditioned space; see paragraph [33]: evaporators 122 exchange heat with an environment that requires cooling).
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to a trailer refrigeration apparatus:
Ikemiya (20120031132 A1).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763